DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2020 and 06/12/2020 have been placed in record and considered by the examiner.


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 1-12, 40 and 41 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Park, Dong H. (US20120155337, of IDS, hereinafter ‘PARK’).
Regarding claim 1, PARK teaches a method for wireless communication at a user equipment (Fig. 5, Fig. 9 UE), comprising:
identifying a configuration of acknowledgement/negative acknowledgement (ACK/NACK) resource sets across a plurality of sub-slots in a slot (Fig. 5, UE AC/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots) after a predetermined time elapses. The transmission time or resource allocation of the ACK/NACK signal for the downlink data may be dynamically informed by the base station through signaling or be defined in advance. (Fig. 9 S920-S930, Para [0119]) The user equipment may check the PDCCHs of the component carriers received from the base station and may be explicitly allocated with the resources from the ARI (ACK/NACK resource indicator in Para [0036]) transmitted by diverting the bits allocated to the TPC field on the secondary component carrier. See also Fig. 10 S1020, Para [0169] obtain required ACK/NACK resources through PDCCH), the plurality of sub-slots associated with a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (Para [0083]: The ACK/NACK signal becomes the ACK information (one HARQ-ACK codebook) when the downlink data is successfully decoded and becomes the NACK information (another HARQ-ACK codebook) when the decoding of the downlink data fails. (Para [0117]) The ARI is an indicator explicitly allocating the resources to be used by the user equipment );
receiving a first data transmission in a first data channel from a base station and a second data transmission in a second data channel from the base station (Fig. 5, Para [0083]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station. (Fig. 9 S920 PDSCH, Para [0118]) The base station transmits PDSCH through the component carriers);
receiving an indication of a first resource set of the ACK/NACK resource sets in a first sub-slot to use for providing feedback for the first data transmission and a second resource set of the ACK/NACK resource sets in a second sub-slot to use for providing feedback for the second data transmission, wherein the first resource set and the second resource set are each exclusive of each other in a time domain based at least in part on a configuration of the ACK/NACK resource sets or on the indication of the first and second resource sets (Fig. 5, UE AC/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots which are exclusive and distinct for respective DL data received) after a predetermined time elapses. (Fig. 9 S920-S920, Para [0118-0119]) The base station transmits required information the user equipment on the PDCCH and PDSCH through the component carriers (S920). The user equipment may check the PDCCHs of the component carriers received from the base station and may ); and
transmitting the feedback for the first data transmission on the first resource set and the feedback for the second data transmission on the second resource set (Fig. 5, UE AC/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots) after a predetermined time elapses. See also Fig. 9 S940 Para [0120], and Fig. 10 S1050 Para [0176]).

Regarding claim 2, PARK teaches wherein the ACK/NACK resource sets comprise HARQ-ACK resource sets for a physical uplink control channel (PUCCH) (Para [0090]: PUCCH formats 1a/1b (or formats 2a/2b) is used to transmit a HARQ ACK/NACK signal. See also Fig. 9 S940, Para [0119-0140]: The user equipment may check PDCCH, may be explicitly allocated with the resources from the ARI transmitted, may transmit control information on the PUCCH using the allocated transmission resources).

Regarding claim 3, PARK teaches wherein identifying the configuration of ACK/NACK resource sets across the plurality of sub-slots in the slot comprises:
identifying that each ACK/NACK resource set is completely within respective sub-slots of the slot such that the first resource set and the second resource set are each exclusive of each other in the time domain based at least in part on the configuration of the ACK/NACK resource sets, and wherein resource sets are configured for providing feedback such that none of the resource sets overlap and collisions between feedback transmissions are avoided (Fig. 5, UE AC/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots which are distinct (none of the resource sets overlap and collisions between feedback transmissions are avoided) for respective DL data received) after a predetermined time elapses.).

Regarding claim 4, PARK teaches wherein receiving the indication of the first resource set and the second resource set comprises:
receiving one or more feedback timing parameters with the first data transmission and the second data transmission, the one or more feedback timing parameters indicating the first resource set and the second resource set such that the first resource set and the second resource set are each exclusive of each other in the time domain (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots which are distinct and exclusive of each other in the time domain) after a predetermined time elapses. The transmission time or resource allocation of the ACK/NACK signal for the downlink data may be dynamically informed by the base station through signaling or be defined in advance. (Fig. 9 S920-S930, Para [0119]) The user equipment may check the PDCCHs of the component carriers received from the base station and may be  even if the configuration of ACK/NACK resource sets includes overlapping resource sets (Para [0202]: When the HARQ ACK/NACK signal is transmitted using the PUCCH format 3, information up to maximum 20 bits in the case of the TDD may be transmitted as the HARQ ACK/NACK signal using the HARQ ACK/NACK resource. Therefore, in the TDD system using a single carrier, even in the case of the uplink-downlink configuration 5 of Table 17 (Para [194-0198] showing TDD configuration 5 (or TDD configurations 1-5) subframe 2, a sub-slot in a slot or frame, may be indicated as the overlapping transmission resource for HARQ ACK/NACK for DL transmission in multiple (up to 9) DL subframes as shown in Fig. 13), the HARQ ACK/NACK signals may be multiplexed (requiring a maximum of 18 bits if two codewords are transmitted per downlink subframe, see Para [0212]) and transmitted without being bundled (implying for TDD frame configuration for PUCCH format 3, 2 bits per downlink subframe, of the 20 bits, may be allocates, used and multiplexed to represent HARQ ACK/NACK corresponding to each of the up to 9 DL transmissions). See also Fig. 18 S1815->S1820->S1825->S1830, Para [0265, 0267-0268]).

Regarding claim 5, PARK teaches wherein identifying the configuration of the plurality of ACK/NACK resource sets comprises:
receiving, from the base station, the configuration of the plurality of ACK/NAC resource sets via radio resource control (RRC) signaling (Fig. 5, UE AC/NACK, Para [0083-0084]: The transmission time or resource allocation of the ACK/NACK signal for the downlink data may be dynamically informed by the base station through signaling or be defined in advance. (Para [0123]) Information on an ARI resource mapping table for allocating the resources to the ARI may be transmitted to the user equipment in advance through the higher layer signaling. The ARI resource mapping table is configured of a value of the ARI and ACK/NACK transmission resources allocated according to the value of the ARI. The number of ACK/NACK transmission resources required for configuring the ARI resource mapping table is determined by the number of secondary component carriers configured through the RRC and a transmission mode. (Para [0215]) When (to be used with PUCCH format 3) the resources are allocated through the higher layer signaling such as the RRC, or the like, the resources used to transmit the HARQ ACK/NACK signals are fixed).

Regarding claim 6, PARK teaches wherein receiving the indication of the first resource set and the second resource set comprises:
receiving one or more ACK/NACK resource indicators (ARIs) (Fig. 5, UE AC/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots) after a predetermined time elapses. The transmission time or resource allocation of the ACK/NACK signal for the downlink data may be dynamically informed by the base station through signaling or be defined in 

Regarding claim 7, PARK teaches a method for wireless communication at a base station (Fig. 5, Fig. 9 BS, Base Station), comprising:
transmitting, to a user equipment (UE) (Fig. 5, Fig. 9 UE), a configuration of ACK/NACK resource sets across a plurality of sub-slots in a slot (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots) after a predetermined time elapses. The transmission time or resource allocation of the ACK/NACK signal for the downlink data may be dynamically informed by the base station through signaling or be defined in advance. (Fig. 9 S920-S930, Para [0119]) The user equipment may check the PDCCHs of the component carriers received from the base station and may be explicitly allocated with the resources from the ARI (ACK/NACK resource indicator in Para [0036]) transmitted by diverting the bits allocated to the TPC field on the secondary component carrier. See also Fig. 10 S1020, Para [0169] obtain required ACK/NACK resources through PDCCH), the plurality of sub-slots associated with a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (Para [0083]: The ACK/NACK signal becomes the ACK information (one HARQ-ACK codebook) when the ;
transmitting a first data transmission in a first data channel to the UE and a second data transmission in a second data channel to the UE (Fig. 5, Para [0083]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station. (Fig. 9 S920 PDSCH, Para [0118]) The base station transmits PDSCH through the component carriers);
transmitting an indication of a first resource set of the ACK/NACK resource sets in a first sub-slot for the UE to use for providing feedback for the first data transmission and a second resource set of the ACK/NACK resource sets in a second sub-slot for the UE to use for providing feedback for the second data transmission, wherein the first resource set and the second resource set are each exclusive of each other in a time domain based at least in part on a configuration of the ACK/NACK resource sets or on the indication of the first and second resource sets (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots which are exclusive and distinct for respective DL data received) after a predetermined time elapses. (Fig. 9 S920-S920, Para [0118-0119]) The base station transmits required information the user ; and
receiving the feedback for the first data transmission on the first resource set and the feedback for the second data transmission on the second resource set (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots) after a predetermined time elapses. See also Fig. 9 S940 Para [0120], and Fig. 10 S1050 Para [0176]).

Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 10, PARK teaches wherein the first resource set and the second resource set are each exclusive of each other in the time domain based at least in part on the indication of the first and second resource sets (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots which are distinct (in time domain, none of the the method further comprising:
determining the first and second resource sets for the UE to use for providing feedback for the first and second data transmissions such that the first and second resource sets are exclusive of each other in the time domain to avoid collisions between feedback transmissions (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots which are distinct (in time domain, none of the resource sets overlap and collisions between feedback transmissions are avoided) for respective DL data received) after a predetermined time elapses. See also Fig. 9 S910, Para [0117]: the base station may configure the ARI using 2 bits allocated to the overlapped TCP field in order to allocate the resources to be used for the uplink signal transmission (S910)).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 40, PARK teaches an apparatus for wireless communication at a user equipment (Fig. 5, Fig. 9 UE, Fig. 5, Fig. 9 UE, Fig. 20 user , comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig. 5, Fig. 9 UE, Fig. 20 user equipment 2000 includes storing unit 2020, a controlling unit 2030, Para [0285]: The controlling unit 2030 of the user equipment 2000 may be connected to the transceiving unit 2010, the storing unit 2020, and the resource determining unit 2040 to control them. See also Fig. 1, Para [0052] MS 12, UE, PDA, Wireless modem) to cause the apparatus to:
identify a configuration of acknowledgement/negative acknowledgement (ACK/NACK) resource sets across a plurality of sub-slots in a slot (Fig. 5, UE AC/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots) after a predetermined time elapses. The transmission time or resource allocation of the ACK/NACK signal for the downlink data may be dynamically informed by the base station through signaling or be defined in advance. (Fig. 9 S920-S930, Para [0119]) The user equipment may check the PDCCHs of the component carriers received from the base station and may be explicitly allocated with the resources from the ARI (ACK/NACK resource indicator in Para [0036]) transmitted by diverting the bits allocated to the TPC field on the secondary component carrier. See also Fig. 10 S1020, Para [0169] obtain required ACK/NACK resources through PDCCH), the plurality of sub-slots associated with a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (Para [0083]: The ACK/NACK signal becomes the ACK information (one HARQ-ACK codebook) when the downlink data is successfully decoded and becomes the NACK information (another );
receive a first data transmission in a first data channel from a base station and a second data transmission in a second data channel from the base station (Fig. 5, Para [0083]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station. (Fig. 9 S920 PDSCH, Para [0118]) The base station transmits PDSCH through the component carriers);
receive an indication of a first resource set of the ACK/NACK resource sets in a first sub-slot to use for providing feedback for the first data transmission and a second resource set of the ACK/NACK resource sets in a second sub-slot to use for providing feedback for the second data transmission, wherein the first resource set and the second resource set are each exclusive of each other in a time domain based at least in part on a configuration of the ACK/NACK resource sets or on the indication of the first and second resource sets (Fig. 5, UE AC/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots which are exclusive and distinct for respective DL data received) after a predetermined time elapses. (Fig. 9 S920-S920, Para [0118-0119]) The base station transmits required information the user equipment on the PDCCH and PDSCH through the component carriers (S920). The user equipment may  and
transmit the feedback for the first data transmission on the first resource set and the feedback for the second data transmission on the second resource set (Fig. 5, UE AC/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots) after a predetermined time elapses. See also Fig. 9 S940 Para [0120], and Fig. 10 S1050 Para [0176]).

Regarding claim 41, PARK teaches an apparatus for wireless communication at a base station (Fig. 5, Fig. 9 BS, Base Station, Fig. 20), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig. 20 base station 2005 includes a storing unit 2025, a controlling unit 2035, Para [0290]: The controlling unit 2035 may be connected to the transceiving unit 2015, the storing unit 2025, the PUCCH format determining unit 2045, and the resource allocating unit 2050 to control them. See also Fig. 1, Para [0052] base station 11 may be eNB, macro cell, micro cell) to cause the apparatus to:
transmit, to a user equipment (UE), a configuration of acknowledgement/negative acknowledgement (ACK/NACK) resource sets across a plurality of sub-slots in a slot (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station ), the plurality of sub-slots associated with a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (Para [0083]: The ACK/NACK signal becomes the ACK information (one HARQ-ACK codebook) when the downlink data is successfully decoded and becomes the NACK information (another HARQ-ACK codebook) when the decoding of the downlink data fails. (Para [0117]) The ARI is an indicator explicitly allocating the resources to be used by the user equipment at the time of transmission of the HARQ ACK/NACK signal for the downlink. See also Fig. 10 S1030, Para [0172]: The user equipment may configure a table for channel selection using the implicitly/explicitly obtained resources);
transmit a first data transmission in a first data channel to the UE and a second data transmission in a second data channel to the UE (Fig. 5, Para [0083]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station. (Fig. 9 S920 PDSCH, Para [0118]) The base station transmits PDSCH through the component carriers);
transmit an indication of a first resource set of the ACK/NACK resource sets in a first sub-slot for the UE to use for providing feedback for the first data transmission and a second resource set of the ACK/NACK resource sets in a second sub-slot for the UE to use for providing feedback for the second data transmission, wherein the first resource set and the second resource set are each exclusive of each other in a time domain based at least in part on the configuration of the ACK/NACK resource sets or on the indication of the first and second resource sets (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots which are exclusive and distinct for respective DL data received) after a predetermined time elapses. (Fig. 9 S920-S920, Para [0118-0119]) The base station transmits required information the user equipment on the PDCCH and PDSCH through the component carriers (S920). The user equipment may check the PDCCHs of the component carriers received from the base station and may be explicitly allocated with the resources from the ARI transmitted by diverting the bits allocated to the TPC field on the secondary component carrier (S930)); and
receive the feedback for the first data transmission on the first resource set and the feedback for the second data transmission on the second resource set (Fig. 5, UE ACK/NACK, Para [0083-0084]: the user equipment receiving downlink data (over plurality of sub-slots) from the base station transmits ACK/NACK information (over corresponding plurality of sub-slots) after a predetermined time elapses. See also Fig. 9 S940 Para [0120], and Fig. 10 S1050 Para [0176]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Papasakellariou, Aris (US20200007296), describing enhancements to reception reliability for data and control information
Papasakellariou, Aris (US20140269452), describing transmission of acknowledgement information in adaptively configured TDD communication systems
Yin et al. (US20130301433), describing devices for sending and receiving feedback information
Park, Dong H. (US20130301600), describing method for allocating resources for HARQ ACK/NACK signal transmission, and method and apparatus for HARQ ack/nack signal transmission using same
Liang et al. (US20180145796), describing method and apparatus for sending uplink control information
Wei et al. (US20170164226), describing periodic and aperiodic channel state information (CSI) reporting for MIMO
Heo et al. (US20140092865), describing transmission of uplink control information in inter-eNB carrier aggregation


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.